COURT OF APPEALS OF VIRGINIA


Present: Judge Annunziata, Senior Judges Duff and Hodges
Argued at Alexandria, Virginia


GEORGE HENSON, JR.
                                             MEMORANDUM OPINION * BY
v.   Record No. 1359-99-2                    JUDGE WILLIAM H. HODGES
                                                  MAY 16, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF GOOCHLAND COUNTY
                Joseph F. Spinella, Judge Designate

            Craig S. Cooley for appellant.

            Donald E. Jeffrey, III, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     George Henson, Jr., appellant, appeals his conviction and

sentence for aiding and abetting the distribution of cocaine.

Appellant presents three issues on appeal:      (1) whether the trial

court erred in not striking for cause a juror who would expect an

accused to testify; (2) whether the evidence was insufficient to

support the conviction of aiding and abetting the distribution of

cocaine; and (3) whether the trial court erred by not ordering a

presentence report when appellant raised questions relating to his

prior convictions.   Finding no error, we affirm the conviction and

sentence.



     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                                 FACTS

        "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"      Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).    "The credibility of the witnesses and the

weight accorded the evidence are matters solely for the fact

finder who has the opportunity to see and hear that evidence as

it is presented."     Sandoval v. Commonwealth, 20 Va. App. 133,

138, 455 S.E.2d 730, 732 (1995).

        Applying these principles, the evidence adduced at trial

showed that Virginia State Police Special Agent Michael Alessi

identified Pamela Jones as a drug user who was familiar with the

drug trade in the Fluvanna/Goochland/Louisa area.     He enlisted

her to be a confidential informant.      Jones named Sandra Bryce as

a local dealer and arranged for a sale of cocaine between Bryce

and Alessi.

        On March 26, 1997, appellant and Bryce picked up Jones in

Bryce's vehicle.    Appellant drove Bryce's vehicle to a gas

station in Goochland County to meet Alessi at a prearranged

time.    Upon Alessi's arrival, appellant exited the car and

walked to a distance of twenty-five yards from the vehicles and

faced Alessi and Jones.    Bryce remained in the car.     Alessi and

Jones discussed how much money he would pay for the amount of



                                 - 2 -
cocaine he wanted, and Jones told him they would have to go to

Richmond to get it.   During this exchange, Bryce exited her

vehicle and joined Jones and Alessi.    Alessi refused to go to

Richmond with them, or to let them take his money to Richmond,

whereupon Bryce suggested she could get a smaller amount

locally.    Bryce and Alessi reached an agreement for the purchase

of a lesser amount, and Alessi gave her the money.   They

arranged for Alessi to follow them to get the cocaine.

     Appellant returned to the car and again drove Bryce and

Jones in Bryce's vehicle.   He commented that he did not

understand why Alessi would change the quantity he would

purchase.    He stopped the vehicle and, according to Alessi's

testimony, Jones approached his car to tell him that they did

not want Alessi following them to the source's house and to meet

her at her house.   Appellant indicated he knew some back roads

to take that would ensure that Alessi would not be able to

follow them.

     In forty minutes to an hour, appellant, Bryce and Jones

arrived at Jones' house, and Jones entered her home and

delivered the cocaine to Alessi.   When Alessi received the

cocaine, he believed that the amount of cocaine was less than

agreed.    He went out to the car and found appellant again behind

the wheel.   He indicated that the cocaine was less than what he

paid for, and Bryce responded that she would have to go to



                                - 3 -
Richmond to get "weight."       Jones testified that she, Bryce and

appellant smoked some of the cocaine on the way to Jones' house,

though Bryce denied this occurred.            Appellant never handled the

money or the cocaine.

                                     ANALYSIS

                                I.    VOIR DIRE

     At trial, during voir dire, appellant's counsel asked

whether anyone would have "trouble" if appellant did not

testify.   The following exchange ensued:

           MS. MILLER:   I think that would bother me.

            *      *        *           *        *      *      *

           [COUNSEL]: And if he failed to take the
           stand and testify on his own behalf you
           would have some difficulty being impartial
           to that case.

           THE COURT: Excuse me. Ma'am, if the Court
           instructs you that the law says that he does
           not have to testify and that you cannot
           consider that as far as he's concerned and
           couldn't you-–could you follow the
           instructions of the Court?

           MS. MILLER: Yes, I guess I could, but I
           would wonder why he wouldn't take the stand.
           I think that would be in the back of my
           mind.

           THE COURT: I think         the question is can you
           give him a fair and        impartial trial and
           would you--the fact        that he doesn't testify,
           for instance, would        that in itself cause you
           to convict him?

           MS. MILLER:   No, it would not.




                                      - 4 -
           THE COURT: You would consider all of the
           facts and the law that's presented in the
           courtroom today before you would make a
           decision.

           MS. MILLER:   Yes, I would . . . .

            *      *       *      *      *      *      *

           [COUNSEL]: Do you tend to feel that
           indicates he's guilty?

           MS. MILLER: No, it doesn't. No, I don't
           tend to feel that way. I would wonder why
           he wouldn't.

Appellant's counsel then moved for Miller to be struck for

cause.   The trial court denied the motion, indicating that

Miller would wonder why appellant would not testify, but would

not use that fact as evidence of guilt. 1

     "An accused has a fundamental right to a trial by an

impartial jury and any reasonable doubt regarding a venireman's

impartiality must be resolved in favor of the accused.     It is

equally well settled that this does not require a trial court to

exclude all veniremen who have any preconceived opinion

concerning the case."    McGill v. Commonwealth, 10 Va. App. 237,

241, 391 S.E.2d 597, 599-600 (1990) (citations omitted).    "[N]o

     1
       On appeal, appellant also argues that the trial court
erred in failing to strike Barbara Kay from the panel of jurors.
Appellant did not argue at trial that Kay should be stricken for
cause. "The Court of Appeals will not consider an argument on
appeal which was not presented to the trial court." Ohree v.
Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).
See Rule 5A:18. Accordingly, Rule 5A:18 bars our consideration
of this aspect of appellant's argument on appeal. Moreover, the
record does not reflect any reason to invoke the good cause or
ends of justice exceptions to Rule 5A:18.

                                - 5 -
per se exclusion is required when a juror expresses an

expectation that a defendant will testify . . . or when a

prospective juror is unschooled in the law."   Sizemore v.

Commonwealth, 11 Va. App. 208, 212, 397 S.E.2d 408, 410 (1990)

(citations omitted).

             It would be unrealistic to think that
          jurors do not notice when defendants fail to
          testify. And it is not surprising that
          jurors would want or expect a defendant to
          testify; any conscientious juror naturally
          would want all the help he or she could get
          in deciding a case. It should not be
          grounds for a per se exclusion, therefore,
          when prospective jurors on voir dire
          indicate their wants or expectations in this
          respect.

             The real test is whether jurors can
          disabuse their minds of their natural
          curiosity and decide the case on the
          evidence submitted and the law as propounded
          in the court's instructions.

Townes v. Commonwealth, 234 Va. 307, 329, 362 S.E.2d 650, 662

(1987) (citation omitted).

     Viewing the voir dire as a whole, Miller did not hold a

preconceived view which affected her ability to give appellant a

fair trial, nor did she persist in a misapprehension of law

which rendered her incapable of abiding by the court's

instructions.   Miller indicated that it might "bother" her that

appellant did not testify, but she would not factor that into

her determination of the case based upon the evidence and the

instructions of the trial court.   She asserted that she did not



                               - 6 -
tend to feel that a failure to testify indicated guilt, only

that she "would wonder why he wouldn't" testify.    Therefore, we

cannot say that the trial court erred in refusing to strike

Miller for cause.

                II.   SUFFICIENCY OF THE EVIDENCE

     "When sufficiency of the evidence is at issue on appeal,

the evidence must be viewed in the light most favorable to the

Commonwealth, and the evidence must be accorded all reasonable

inferences fairly deducible therefrom."     Pugliese v.

Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24 (1993)

(citation omitted).

          "A principal in the second degree is one not
          the perpetrator, but present, aiding and
          abetting the act done, or keeping watch or
          guard at some convenient distance." . . .
          The defendant's conduct must consist of
          "inciting, encouraging, advising or
          assisting in the [crime]." It must be shown
          that the defendant procured, encouraged,
          countenanced, or approved commission of the
          crime. "To constitute one an aider and
          abettor, he must be guilty of some overt
          act, or he must share the criminal intent of
          the principal."

Rollston v. Commonwealth, 11 Va. App. 535, 539, 399 S.E.2d 823,

825 (1991) (citations omitted).     See Code § 18.2-18 (in felony

cases, except most capital murders, principal in second degree

may be indicted, tried, convicted and punished in all respects

as if principal in first degree).    "'Mere presence when a crime

is committed is, of course, not sufficient to render one guilty



                              - 7 -
as aider or abettor.'"     Foster v. Commonwealth, 179 Va. 96, 99,

18 S.E.2d 314, 316 (1942) (citations omitted).

             "Notwithstanding [the] rules as to the
             nonliability of a passive spectator, it is
             certain that proof that a person is present
             at the commission of a crime without
             disapproving or opposing it, is evidence
             from which, in connection with other
             circumstances, it is competent for the jury
             to infer that he assented thereto, lent to
             it his countenance and approval, and was
             thereby aiding and abetting the same."

Pugliese, 16 Va. App. at 93-94, 428 S.E.2d at 25 (quoting

Foster, 179 Va. at 99-100, 18 S.E.2d at 316 (citations

omitted)).

             While mere presence at the scene of a crime
             or knowledge that a crime is going to be
             committed does not constitute aiding and
             abetting, accompanying a person with full
             knowledge that the person intends to commit
             a crime and doing nothing to discourage it
             bolsters the perpetrator's resolve, lends
             countenance to the perpetrator's criminal
             intentions, and thereby aids and abets the
             actual perpetrator in the commission of the
             crime.

Id. at 94, 428 S.E.2d at 25.

     Here, appellant drove Bryce and Jones to meet with Alessi.

Appellant left the vehicle and stood twenty-five yards away and

watched the events unfold.    When Jones, Bryce and Alessi decided

to get cocaine from a local source, appellant again drove Bryce

and Jones to the destination.    Appellant determined which route

would best ensure that Alessi could not follow them to the




                                 - 8 -
source's location.    Once the cocaine was purchased, appellant

drove Bryce and Jones to Jones' house to deliver the cocaine to

Alessi.   When Alessi went to the car to complain that the

cocaine seemed to be light in weight for the amount he paid,

appellant was present but made no statements.    Jones and Bryce

testified that while appellant did not take part in the actual

sale of the cocaine, he heard their conversations about the sale

and he knew why he was driving them to the different locations.

Further, he commented that he did not understand why Alessi

would change his mind about the amount of cocaine he wanted.

     From this evidence the jury was entitled to infer that

appellant acted as a lookout when he watched from a distance at

the gas station.    Additionally, appellant facilitated the sale

by transporting the parties involved so that the distribution

could occur.    When Alessi discussed the transaction in

appellant's presence, appellant never expressed any disapproval

over the sale.     Thereby, the jury could infer that he assented,

and lent countenance and approval, to the commission of the

crime and that he committed overt acts toward the consummation

of the crime.    Therefore, the evidence supported the conviction

for aiding and abetting the distribution of cocaine.

            III.    FAILURE TO REQUIRE PRESENTENCE REPORT

     Appellant did not argue to the trial court that it erred in

not ordering sua sponte a presentence report.     We will not



                                 - 9 -
consider an argument on appeal which was not presented to the

trial court.   See Ohree v. Commonwealth, 26 Va. App. 299, 308,

494 S.E.2d 484, 488 (1998).   Therefore, Rule 5A:18 bars our

consideration of this question on appeal.   The record reflects

no reason to invoke either exception to Rule 5A:18.

     Accordingly, for the above stated reasons, we affirm

appellant's conviction and sentence for aiding and abetting the

distribution of cocaine.

                                                        Affirmed.




                              - 10 -